     Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 1 of 6




     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   ROBERT K. SHELQUIST
 2
   100 Washington Avenue South, Suite 2200
 3 Minneapolis, MN 55401
   Telephone: (612) 339-6900
 4 Facsimile: (612) 339-0981
   E-mail: rapeterson@locklaw.com
 5         rkshelquist@locklaw.com
 6 Attorneys for Plaintiffs
     [Additional Counsel on Signature Page]
 7

 8

 9                            UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11                               SAN FRANCISCO DIVISION

12
     DANIEL ZEIGER, Individually and on         )   Case No. 3:17-CV-04056-WHO
     Behalf of All Others Similarly Situated,   )
13
                                                )
                                 Plaintiff,     )
14
             v.                                 )
                                                )   DECLARATION OF REBECCA A.
15
     WELLPET LLC, a Delaware corporation,       )   PETERSON IN SUPPORT OF
     and,                                       )   ADMINISTRATIVE MOTION TO
16
                                                )   FILE MATERIALS UNDER SEAL
                                                )   REGARDING MOTION FOR
17
                                 Defendant.     )   CLASS CERTIFICATION
                                                )
18
                                                )   Judge: Hon. William H. Orrick
                                                )
19
                                                )
                                                )
20
                                                )

21

22

23

24

25

26

27

28 DECLARATION OF REBECCA A. PETERSON IN SUPPORT
   OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
            Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 2 of 6




            I, Rebecca A. Peterson, declare as follows:
 1

 2          1.      I am an attorney at Lockridge Grindal Nauen P.L.L.P. and represent Plaintiff in the

 3 above-captioned matter. I submit this declaration in support of filing Plaintiff’s Memorandum of

 4 Law in Support of Class Certification (“Memo”) and certain exhibits thereto under seal.

 5
            2.      I have reviewed and complied with the Judge Orrick’s Standing Order on
 6
     Administrative Motions to File Under Seal.
 7
            3.      I have reviewed and complied with Civil Local Rule 79-5.
 8
            4.      Portions of Plaintiff’s Memo contain information, quotations, references to, or
 9

10 information taken or derived from documents or materials designated by defendant WellPet LLC

11 (“Defendant”) as “Confidential.”

12          5.      On November 30, 2017, this Court entered a Protective Order governing
13
     confidential documents (ECF No. 48). The Protective Order requires that any filing containing
14
     information or material designated as “Confidential” be filed under seal. See Protective Order at
15
     12.
16

17          6.      Pursuant to this Court’s June 19, 2020, Stipulation and Order Regarding WellPet’s

18 Deadline to File a Declaration in Support of Plaintiff’s Motion to Seal and because Defendant has

19 not yet filed its declaration specifying which documents and/or deposition testimony should be

20 filed under seal and/or redacted, Plaintiff will file the exhibits listed in paragraph 11 below in their

21
     entirety under seal and his Memo and the exhibits listed in paragraph 12 below as redacted.
22
            7.      Defendant has initially deemed all of the documents and excerpts of deposition
23
     testimony Plaintiff quoted, cited to, referred to, or from which information was taken for his Memo
24

25 to contain confidential information, and has requested four weeks in which to complete its

26

27
   DECLARATION OF REBECCA A. PETERSON IN SUPPORT
28 OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
            Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 3 of 6




     declaration regarding which specific documents and/or deposition testimony should be filed under
 1

 2 seal.

 3          8.         Specifically, the following portions of the Memo contain quotations, references to,

 4 or information taken or derived from documents or materials designated as “Confidential” by

 5
     Defendant:
 6
                  Page                  Lines
 7
                  iv                    6-10
 8

 9                1                     6-8, 14-15

10                2                     4-15, 25

11                3                     7-8, 14-28
12
                  4                     1-17, 19-27
13
                  5                     1-19, 24-28
14
                  6                     1-28
15

16                7                     1-23

17                8                     12-26

18                9                     1-25, 27
19
                  10                    1-4
20
                  12                    1-2, 18, 25
21
                  20                    24
22

23                21                    2-3, 9-25

24                22                    1-5

25

26

27
   DECLARATION OF REBECCA A. PETERSON IN SUPPORT
28 OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
             Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 4 of 6




             9.        As the designating party, Defendant has the burden to establish that the designated
 1

 2 information is sealable. Civil L.R. 79-5(e).

 3           10.       Attached hereto are redacted and unredacted versions of the Memo and the expert

 4 reports of Bruce Silverman, Dr. Gary Pusillo, and Colin B. Weir.

 5
             11.       Below is a list identifying the supporting exhibits proposed to be filed under seal in
 6
     their entirety.
 7
            Exhibit No. Document
 8

 9          1                WLPT00002479

10          2                Excerpts from the September 13, 2018, deposition of Melissa Laich

11          5                WLPT00008059
12
            6                WLPT00008105
13
            7                Defendants’ Corrected Supplemental Answers to Plaintiffs First Set of
14
                             Interrogatories to Defendants, served July 6, 2018
15

16          8                WLPT00009015

17          10               Excerpts from the September 11, 2018, deposition of Digvijay Gurung

18          11               WLPT00008729
19
            12               WLPT00008731
20
            13               WLPT00008733
21
            14               WLPT00008737
22

23          15               WLPT00006785

24          16               WLPT00008727

25          17               WLPT00008739
26
            18               WLPT00008742
27
   DECLARATION OF REBECCA A. PETERSON IN SUPPORT
28 OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
        Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 5 of 6




       19           WLPT00008749
 1

 2     20           WLPT00008756

 3     21           WLPT00008759
 4     22           WLPT00008762
 5
       23           WLPT00008752
 6
       24           Excerpts from the September 19, 2018, deposition of Greg Kean
 7
       25           WLPT00001597
 8

 9     26           WLPT00001592

10     27           GENI00004311
11     28           WLPT00006833
12
       29           WLPT00002378
13
       32           WLPT00000021
14
       33           WLPT00000026
15

16     34           WLPT00014986

17

18      12.   Below is a list identifying the documents that will be filed as redacted:
19
       Exhibit No. Document
20
       3            June 29, 2020, expert report of Bruce Silverman
21
       9            June 29, 2020, expert report of Dr. Gary Pusillo
22

23     31           June 29, 2020, expert report of Colin B. Weir

24
                    Plaintiff’s Memorandum in Support of Motion for Class Certification
25

26

27
   DECLARATION OF REBECCA A. PETERSON IN SUPPORT
28 OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
           Case 3:17-cv-04056-WHO Document 151-1 Filed 06/29/20 Page 6 of 6




           I declare under penalty of perjury under the laws of the United States that the foregoing is
 1

 2 true and correct.

 3

 4 Executed this 29th day of June 2020.

 5

 6
                                          s/ Rebecca A. Peterson
 7                                        Rebecca A. Peterson
                                          Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   DECLARATION OF REBECCA A. PETERSON IN SUPPORT
28 OF ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
